Citation Nr: 1443432	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a nose injury, other than a scar, including a nasal and sinus condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to September 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran appeared at a hearing before a Decision Review Officer; and in November 2011, he appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearing are in the claims file.  

In April 2012, the Board remanded the claim for further development.


FINDING OF FACT

Residuals of a nose injury, other than a scar, including a nasal and sinus condition, were not affirmatively shown to have been present in service, and are not otherwise related to an injury, disease, or event in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a nose injury, other than a scar, including a nasal and sinus condition, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in November 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).



See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

The Veteran was afforded a VA examination in August 2009.  As the examination report is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110, 1131.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).






When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran asserts that he has residuals of a nose injury, other than a scar, including a nasal and sinus condition, that are related to service.  He specifically maintains that he suffered a nose injury on the rungs of a ladder while serving on the USS Rhode Island.  The Veteran reports that he currently has polyps and a deviated septum.  He indicates that he has suffered from nasal and sinus problems since his period of service.  

The Veteran served on active duty from August 1987 to September 1998.  

The service treatment records show that the Veteran was treated for a nose injury, and that he was noted to have nasal congestion on occasion during service.  In February 1990, the Veteran complained of a head cold.  Mild nasal congestion was noted, and the assessment was a viral syndrome.  




In May 1991, the Veteran was seen for nasal and chest congestion.  It was noted that the  nasal passages were moderately congested.  The assessment was a viral syndrome with a possible strep throat.  In October 1995, the Veteran complained of a cold.  It was noted that the Veteran was issued medications including Sudafed for nasal congestion.  In November 1996, the Veteran was seen for an inferior laceration of the nares.  The Veteran stated that he was climbing down a ladder and slipped and that he hit his face on the ladder rung.  The assessment was a laceration.  The wound was cleansed and sutured without complication.  In November 1996, the sutures were removed.  

In July 1998 on separation examination, the Veteran checked that he did not have nose trouble, sinusitis, or hay fever.  The examiner did not refer to any nasal or sinus problem.  

After service, private and VA medical records show treatment for variously diagnosed nasal and sinus problems.  In July 2008, the Veteran complained of a stuffy nose.  In July 2008 a CT scan report showed a left maxillary sinus retention cyst or polyp.  In August 2008, there was a slight deflection of the septum to the left.  The impression included chronic rhinitis.  

In August 2009, on VA examination, the diagnosis was a left maxillary sinus retention cyst or polyp by CT scan.  The examiner stated that the maxillary retention cyst was not caused by or aggravated by the nose injury in service. 

Analysis

The current disabilities of a left maxillary sinus retention cyst or polyp, as well as any deviation of the septum, or current sinusitis or rhinitis, were not affirmatively shown to have been present during service.  On the basis of the service treatment records alone, such disabilities were not affirmatively shown to have present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception during service) is not warranted.  

The service treatment records do show that the Veteran was treated for an inferior a laceration to the nares during service.  The Veteran is service-connected for the residuals of the laceration.  

The Veteran was also treated for nasal congestion which was attributed to a viral syndrome or a cold.  None of the conditions is a chronic disease enumerated in the regulation listing named chronic diseases, 38 C.F.R. § 3.309(a), and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 2011-7184, WL 628429 (Fed. Cir. Feb. 21, 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a).  

Although the current disabilities were not affirmatively shown in service and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply, service connection may still be established for a disability initially diagnosed after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability as incurred in service.  

The Veteran is competent to describe symptoms of residuals of a nose injury, other than a scar, and nasal or sinus symptoms.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  





And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The questions are whether the Veteran as layperson is competent to diagnose the current disabilities or to offer an opinion on a causal relationship between the disabilities first shown after service and an injury, disease, or even during service, the so-called "nexus" requirement.  

While symptoms are capable of lay observation, whether the current disabilities of a left maxillary sinus retention cyst or polyp, as well as any current deviated septum, or sinusitis or rhinitis, were present in service or whether the disabilities were caused by an injury or event are not questions that can be competently answered by the Veteran as a lay person based on mere personal observation as the disabilities fall outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render a diagnosis of the claimed disabilities or to establish a medical causation of the current disabilities. 

Where, as here, there is a question of the diagnosis, which is not capable of lay observation, including by case law, to the extent the Veteran's lay testimony is offered as proof of the presence of the claimed disabilities or on causation the Veteran's lay testimony is not competent evidence, and the Veteran's lay testimony is not admissible as evidence, that is, the Veteran's lay testimony is not to be considered as competent evidence that the claimed disabilities were present in service or caused by any incident in service.  



Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  No medical professional has diagnosed the current disabilities before 2008, almost 20 years after service separation in 1998.  

Further, no medical professional has diagnosed the current disabilities in association with any injury, disease, or event in service.  

As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to a post-service diagnosis, applying 38 C.F.R. § 3.303(d) and medical causation, the Board looks to the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38  C.F.R. § 3.159.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

On VA examination in August 2009, the VA examiner found that the maxillary retention cyst was not caused by or aggravated by the nose injury.  Although the VA examiner did not specifically address whether any other possible nasal or sinus conditions, such as a deviated septum, or sinusitis or rhinitis, were related to the Veteran's period of service, there is no evidence that any such condition is associated with any injury, disease, or event in service.  





Considering the merits of the analysis and the details of the opinion, the Board finds that the opinion of the VA examiner, which was based on medical analysis applied to the facts of case, is persuasive medical evidence against the claim.  Additionally, as there is no medical evidence favorable to the claim, the preponderance of evidence is against the claim for service connection for residuals of a nose injury, other than a scar, including a nasal and sinus condition, there is no doubt to be resolved, and service connection is not warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a nose injury, other than a scar, including a nasal and sinus condition, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


